DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the top transparent layer surface not having a lesser area than the top light emitting surface of the wavelength converting layer” in the 15th and 16th lines of the claim, which lacks the full support of the original disclosure.  Firstly, this limitation is a negative limitation and the specification does not mention this limitation.  Secondly, no figures shows the areas of the top transparent layer surface and the top light emitting surface of the wavelength converting layer, while some figures only show widths of the top transparent layer surface and the top light emitting surface of the wavelength converting layer (e.g. Fig. 6D).  Finally, Fig. 6A seems to show that the top transparent layer surface has a width slightly smaller than a width of the top light emitting surface of the wavelength converting layer.  Thus, this limitation does not have the full support of the original disclosure.
Claim 1 recites the limitation “the transparent layer disposed on and vertically above the wavelength converting structure, the light absorbing layer, at least partially surrounding the top surface of the wavelength converting structure” in the 14th – 16th and 25th -17th lines of the claim, which lacks the full support of the original disclosure.  Claim 1 is amended to include features of the transparent layer 630.  Paragraph [0032] of specification states: “leaving light absorbing material surrounding the top of LED stack”.  Fig. 6D, shows the embodiment of the current application having the transparent layer 630 with the top surface of the transparent layer 630 as the top of LED stack.  Fig. 6D shows that the light absorbing layer 660 surrounding the top surface of the transparent layer 630, not the top surface of the wavelength converting structure 620.   Thus, this limitation does not have the full support of the original disclosure.
Claim 3 recites the limitation “the top light emitting surface of the wavelength converting structure, and the top light emitting surface of the transparent layer have a same area” in the last three lines of the claim, which lacks the full support of the original disclosure.  Firstly, the specification does not mention this limitation.  Secondly, there is no figures showing the areas of the top light emitting surface of the wavelength converting structure and the top light emitting surface of the transparent layer, while some figures only show widths of the top light emitting surface of the wavelength converting structure and the top light emitting surface of the transparent layer (e.g. Fig. 6D).  Finally, Fig. 6A seems to show that the top light emitting surface of the transparent layer has a width slightly smaller than a width of the top light emitting surface of the wavelength converting structure.  Thus, this limitation does not have the full support of the original disclosure.
Claim 4 recites the limitation “the top transparent layer surface does not have a greater area than the top light emitting surface of the light emitting diode” in the first three lines of the claim, which lacks the full support of the original disclosure.  Firstly, this limitation is a negative limitation and the specification does not mention this limitation.  Secondly, there is no figures showing the areas of the top transparent layer surface and the top light emitting surface of the light emitting diode, while some figures only show widths of the top transparent layer surface and the top light emitting surface of the light emitting diode (e.g. Fig. 6D).  Thus, this limitation does not have the full support of the original disclosure.
Claim 5 recites the limitation “the top transparent layer surface does not have a lesser area than the bottom transparent layer surface” in the first three lines of the claim, which lacks the full support of the original disclosure.  Firstly, this limitation is a negative limitation and the specification does not mention this limitation.  Secondly, there is no figures showing the areas of the top transparent layer surface and the bottom transparent layer surface, while some figures only show widths of the top transparent layer surface and the bottom transparent layer surface (e.g. Fig. 6D).  Thus, this limitation does not have the full support of the original disclosure.
Claims 3-9, 11 and 21-26 are rejected because they depend on the rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wavelength converting layer" in the 16 line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with "the wavelength converting structure."
Claim 3 recites the limitation "the top light emitting surface of the transparent layer" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with "the top transparent layer surface."
Claim 11 recites the limitation "the top transparent layer" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with "the transparent layer."
Claims 3-9, 11 and 21-26 are rejected because they depend on the rejected claim 1.

Response to Arguments
Applicant’s amendments, filed 06/07/2022, overcome the rejections to claims 1, 3-9, 11 and 21-26 under 35 U.S.C. 112.  The claims 1, 3-9, 11 and 21-26 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto (US 2020/0105988 A1) teaches a LED package having an LED 2, a wavelength converting structure 8, a transparent layer 4 and a reflective structure 5, but does not teach a light absorbing layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/1/2022